                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


EDRICK LADON MCCARTY,
a/k/a EDRICK LADON CASH,

                      Plaintiff,

vs.                                          Case No. 21-3082-SAC

DAVID TIMS, DAVE MOSCOSO
and LESA VAN HORN,

                      Defendants.


                               O R D E R

        This case is before the court for the purpose of screening

plaintiff’s amended complaint and ruling upon plaintiff’s pending

motions.     The court applies the screening standards set forth in

the court’s prior screening order.      Doc. No. 14, pp. 1-3.

I. Amended complaint

        Plaintiff filed the original complaint on March 18, 2021.

The allegations in that complaint and the amended complaint arise

from plaintiff’s incarceration at the Larned State Hospital or

Larned     Correctional   Mental    Health   Facility.     Plaintiff’s

allegations indicate that plaintiff was not housed at Larned after

2017.     Doc. No. 1, p. 2 (referring to confinement there from May

23, 2006 to July 20, 2017); Doc. No. 14, p. 8 (referring to

plaintiff’s entire time there from 2006 to 2017).




                                    1
     The amended complaint raises claims against three persons,

David Tims, Dave Moscoso and Lesa Van Horn, who are identified as

a psychologist, a psychiatrist and a social worker employed at

Larned while plaintiff was confined there.     The amended complaint

claims that plaintiff’s Eighth and Fourteenth Amendment rights

have been violated and, therefore, a recovery is justified under

42 U.S.C. § 1983.

III. The amended complaint fails to state a plausible claim for

relief.

     The amended complaint fails to state a plausible claim for

relief for the following reasons. First, plaintiff’s claims appear

to be untimely.    As the court noted in the first screening order,

there is a two-year statute of limitations period for § 1983

claims.     Doc. No. 14, pp. 4-5.   Plaintiff’s allegations indicate

that defendants have taken no action relating to plaintiff since

2017.     In a § 1983 action arising in Kansas, such as this case,

the court borrows Kansas tolling principles.    Fratus v. DeLand, 49

F.3d 673, 675 (10th Cir. 1995). In Kansas, the doctrine of equitable

tolling applies only where defendants did “something that amounted

to an ‘affirmative inducement to plaintiff to delay bringing the

action.’”    Friends University v. W.R. Grace & Co., 608 P.2d 936,

941 (Kan. 1980)(quoting Rex v. Warner, 183 Kan. 763, 771, 332 P.2d

572 (Kan. 1958)); see also Wille v. Davis, 650 Fed.Appx. 627, 631

(10th Cir. 2016)(“There must be some actual artifice” or “some

                                    2
affirmative act of concealment” or “some misrepresentation to

exclude suspicion”)(quoting Friends).            Plaintiff’s allegations do

not support equitable tolling.              He states that he did not have

access to a law library at Larned and makes the overly broad

assertion that the court can act to avoid injustice.                      These

allegations do not describe an inducement to delay, artifice,

concealment or misrepresentation by defendants.

     The amended complaint also is subject to dismissal because

plaintiff    does   not   allege      facts   plausibly    showing   that   any

defendant acted with deliberate indifference to a substantial risk

to plaintiff’s health or safety.              To state an Eighth Amendment

claim for an unconstitutional denial of medical care, plaintiff

must allege omissions or acts which are sufficiently harmful to

suggest deliberate indifference to serious medical needs. See

Estelle v. Gamble, 429 U.S. 97, 105 (1976). This standard has an

objective and a subjective component. Mata v. Saiz, 427 F.3d 745,

751 (10th Cir. 2005)(quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

     The    subjective    part   of    the    deliberate   indifference     test

“requires the plaintiff to present evidence” that an official

“‘knows of and disregards an excessive risk to inmate health or

safety; the official must be both aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he [or she] must also draw the inference.’” Id.,

                                        3
quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994). The Court in

Farmer   “analogized       [the   deliberate      indifference]          standard     to

criminal    recklessness,      which    makes   a     person      liable     when    she

consciously disregards a substantial risk of serious harm.” Id. at

752.   This may be demonstrated with circumstantial evidence. Id.

       Plaintiff    does    not   allege     facts    showing         that   the    three

defendants knew of and disregarded an excessive risk to plaintiff’s

health as they took actions relating to plaintiff’s mental health

treatment   and     evaluation     at   Larned.        Plaintiff        only   asserts

generally    that     the    three      defendants         participated        in     the

misdiagnosis of plaintiff and in prescribing medication which

caused or could have caused glaucoma and other detrimental side

effects.    “The subjective component is not satisfied where the

plaintiff simply complains of an ‘inadvertent failure to provide

adequate    care,    negligent     misdiagnosis,           or   ...    difference     of

opinion with medical personnel regarding diagnosis or treatment.’”

Jensen v. Garden, 752 Fed.Appx. 620, 624 (10th Cir. 2018)(quoting

Clemmons v. Bohannon, 956 F.2d 1523, 1529 (10th Cir. 1992); see

also Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006) (noting

that, “absent an extraordinary degree of neglect,” the subjective

component is not satisfied where a doctor exercises his or her

“considered medical judgment”).

       Finally, plaintiff also fails to state a plausible claim for

a   Fourteenth     Amendment      violation.         The    Fourteenth       Amendment

                                         4
prohibits    states    from    depriving        persons     of    life,    liberty       or

property without due process of law and from denying persons the

equal protection of the laws.                Plaintiff does not allege facts

demonstrating    that       defendants          took   actions      which       deprived

plaintiff of his property.             Furthermore, as a convicted felon,

plaintiff in general does not have a liberty interest in conditions

of confinement which do not otherwise violate the Constitution.

See Meachum v. Fano, 427 U.S. 215, 224 (1976); Montez v. McKinna,

208   F.3d    862,    866     (10th   Cir.       2000)(“there       is     no    federal

constitutional right to incarceration in any particular prison or

portion of a prison”).

      State action can be so arbitrary and oppressive as to violate

“substantive due process.”            See Seegmiller v. LaVerkin City, 528

F.3d 762, 767 (10th Cir. 2008). “[S]ubstantive due process prevents

the government from engaging in conduct that shocks the conscience

or interferes with rights implicit in the concept of ordered

liberty.”       United      States     v.       Salerno,    481     U.S.    739,     746

(1987)(interior quotations and citations omitted).                   Here, however,

plaintiff’s    allegations       do    not      assert     the   impingement        of    a

fundamental    right     or    governmental        conduct       which     shocks    the

conscience.     Therefore, the court finds that plaintiff has not

alleged facts describing a plausible due process violation.

      To allege an equal protection violation, plaintiff must state

facts indicating that defendants treated him differently than

                                            5
other similarly situated individuals.   See City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985).     Plaintiff does

not allege that he was treated differently on the basis of class

membership.   To the contrary, plaintiff suggests that he was

treated similarly to eighty-nine other inmates in his ward.

III. Conclusion

     The amended complaint fails to state a plausible claim for

relief and the court is convinced that further efforts to amend

plaintiff’s allegations would prove futile.    Therefore, the court

shall direct that plaintiff’s action be dismissed.     This action

renders plaintiff’s motion for issuance of summons and motion for

default judgment (Doc. Nos. 30 and 31) moot.

     IT IS SO ORDERED.

     Dated this 21st day of June 2021, at Topeka, Kansas.




                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                                6
